ON MOTION POR REHEARING.
Bell, Justice.
I am compelled to dissent from the order denying the motion for a rehearing. After further examination of the record, I am convinced not only that the charges dealt with in divisions 7 and 9 of the opinion were erroneous but that the errors were of such materiality as to require a reversal. The motion for rehearing should be granted, and the judgment reversed. See Evans v. Coleman, 101 Ga. 152 (28 S. E. 645); Nicol v. Crittenden, 55 Ga. 497 (7); Monroe Mercantile Co. v. Arnold, 108 Ga. 449, supra; Shapiro v. Wilgus, 287 U. S. 348, 354 (53 Sup. Ct. 142, 77 L. ed. 355, 85 A. L. R. 128).